Citation Nr: 1539492	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected anxiety disorder, NOS, prior to April 9, 2012, currently with a 10 percent disability rating from November 13, 2007 to June 10, 2008 and a 30 percent disability rating for the period from June 11, 2008 to April 8, 2012.

2.  Entitlement to an effective date prior to April 9, 2012 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for anxiety disorder, NOS and assigned a 10 percent disability rating effective November 13, 2007.

In a November 2008 rating decision, the RO awarded an increased disability rating of 30 percent for service-connected anxiety disorder, NOS, effective June 11, 2008.  As the increase did not constitute a full grant of the benefits sought, the claim for an increased initial disability rating remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

The Board subsequently remanded the case for further development in December 2011.  That development was completed, and the case was returned to the Board for appellate review.

In August 2012, the Appeals Management Center (AMC) awarded a 50 percent disability rating, effective April 9, 2012, for the service-connected anxiety disorder, NOS.

In March 2014, the Board issued a decision granting a 70 percent evaluation for anxiety disorder, NOS, as well as granting entitlement to a TDIU, both effective April 9, 2012.  The portion of the Veteran's claim dealing with the period from April 9, 2012 to present is not currently on appeal before the Board.  The Board additionally remanded the portion of the claim for an increased initial disability rating for the period prior to April 9, 2012 for further development.  That development was completed, and the case has been returned to the Board for appellate review.

In a June 2015 Appellant's brief, the Veteran, through his representative, asserted entitlement to an increased initial evaluation for anxiety disorder, NOS, prior to April 2012 and entitlement to a TDIU for the entire appeal period.  As will be discussed in further detail below, the Board finds that the issue of entitlement to a TDIU was raised by the record as part and parcel of the Veteran's claim for an increased initial disability rating for anxiety disorder, NOS.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   As a TDIU was previously granted by the Board, but not for the entire appeal period, the issue of entitlement to an earlier effective date for the award of a TDIU is found to have been raised and has been added to the issue list, above.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain outstanding VA and Vet Center treatment records; to provide the Veteran with an adequate retrospective medical opinion; and to ensure compliance with prior remand directives.

As an initial matter, review of the Veteran's claims file indicates that records relevant to the appeal remain outstanding.  In the March 2014 Remand, the Board directed that the AOJ should undertake all appropriate development to obtain any outstanding records pertinent to the issues remaining on appeal.  As all appropriate development indicated was not performed, the Board finds that there has not been substantial compliance with the prior remand directive, and further development is therefore necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The claims file contains records of mental health counseling with the Norwich Vet Center, including progress notes from January 2008 to June 2008 and February 2010 to December 2011, and treatment summaries from October 2008 and September 2006, as well as records of VA treatment at the New London facility from October 2009 to December 2011.  The evidence of record indicates that additional progress notes from the Vet Center for the periods prior to January 2008, from June 2008 to February 2010, and from December 2011 to present remain outstanding.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran, and on remand, such efforts should be made.  See 38 C.F.R. § 3.159(c)(1) (2015).  Additionally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ should also obtain the Veteran's VA treatment records from December 2011 to the present, and associate them with the file.  Although the earliest VA treatment record in the file is from October 2009, while the appeal period begins in November 2007, the October 2009 record states that the Veteran was being seen for an initial primary care visit in New London, with the Veteran having received treatment at the Providence VA Medical Center in the past, but not "for years."  These earlier records therefore likely document treatment outside of the relevant appeal period. 

In the March 2014 remand, the Board noted that at the April 2012 examination, the Veteran asserted that since his January 2008 examination, his anxiety symptoms had increased in frequency and severity, resulting in anxiety, anger outbursts, panic attacks, depression, lack of concentration, and sleep problems.  The Veteran reported that those symptoms negatively affected his job performance in his prior job where his company was making camouflaged military uniforms.  The April 2012 examiner opined that the Veteran's psychiatric symptoms had increased in severity and frequency since the last examination, and opined that the symptoms rendered the Veteran unable to secure and maintain substantially gainful employment.  The Board then determined that a retrospective medical opinion addressing the effects of the Veteran's service-connected anxiety disorder NOS on his ability to obtain and maintain substantially gainful employment was in order, per Chotta v. Peake, 22 Vet. App. 80 (2008).  The remand directed that an opinion should be sought from a psychiatrist or psychologist regarding the effects of the service-connected anxiety disorder, NOS on the Veteran's occupational and social functioning during the period from November 13, 2007 to April 8, 2012, to include an opinion concerning whether the disability was sufficient to preclude the Veteran from obtaining or maintaining substantially gainful employment.

While the AOJ requested such an opinion, the opinion provided in July 2014 is found to be inadequate for adjudicatory purposes.  The July 2014 opinion is copied in full below.

"I reviewed the C-File and noticed that the Veteran's service connected anxiety disorder began at 30%, then 50% and now 70% which indicates that prior to the most recent rating, there was not sufficient evidence to grant IU.  That being the case, it is my opinion that from November 2007 to April 2012, there was not sufficient evidence to suggest (and thus a higher % rating) that anxiety alone prevented the Veteran from obtaining and maintaining gainful employment.  If that were the case, I think the original examiner would have stated that and given a higher occupation and social impairment rating."  

As noted by the Veteran's representative in a May 2015 post-remand brief, the above opinion appears to be based on the physician's understanding of Veteran's Benefits law and regulations, and does not reflect consideration of the evidence of record as a whole so much as consideration of conclusions reached by the AOJ in prior rating decisions and the conclusion of the January 2008 VA examiner.  As such, the July 2014 opinion was not responsive as to the questions presented, and does not provide the Board with the information needed to allow for well-informed adjudication.  On remand, the AOJ should seek an additional retrospective opinion regarding the Veteran's anxiety disorder, NOS's effects on occupational and social functioning and employability between November 13, 2007 and April 8, 2012.  Such opinion must reflect consideration of all relevant evidence of record, to include any records of treatment associated with the claims file as a result of other development directed by this remand. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In a March 2014 decision, the Board awarded a TDIU, effective April 9, 2012.  In a June 2015 Appellant's brief, the Veteran, through his representative, asserted entitlement to an increased initial evaluation for anxiety disorder, NOS, prior to April 2012 and entitlement to a TDIU for the entire appeal period.  The issue of entitlement to a TDIU is thus found to have been raised by the record and is part and parcel of the Veteran's claim for an increased initial evaluation for his anxiety disorder, NOS.  As a TDIU has already been granted, but only from April 9, 2012, the issue of entitlement to an earlier effective date for TDIU has been raised as part of the appeal currently on appeal before the Board.    

Regulations provide that TDIU is warranted when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  VA Fast Letter 13-13 clarifies that the reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion, and that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  VA Fast Letter 13-13 (June 17, 2013). 

At present,  the Veteran has only been granted service-connection for anxiety disorder, NOS.  During the relevant period, prior to April 9, 2012, the Veteran's overall disability rating is 10 percent from November 13, 2007 to June 10, 2008 and 30 percent from June 11, 2008 to April 8, 2012.  As described in greater detail above, the appeal of the Veteran's claim for initial increased evaluations prior to April 9, 2012 is being remanded for further development.  The retrospective VA medical opinion being sought will also discuss the service-connected disability's functional effects on occupational activities, which is evidence that will directly speak to the issue of entitlement to an earlier effective date for the award of a TDIU.  Additionally, the effective date the Veteran meets the schedular criteria for a TDIU is directly tied to the future decision on the other issue remanded herein.  Therefore the Board finds the two issues on appeal inextricably intertwined, such that the issue of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from December 2011 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to provide a release form for any records related to mental health counseling with the Norwich Vet Center which have not yet been associated with the claims file, including progress notes of treatment prior to January 2008, and any records from June 2008 to February 2010 and from December 2011 to the present.  After securing the Veteran's written authorization, obtain the records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing the above, refer the Veteran's claims file to a psychiatrist or psychologist (hereinafter "reviewer"), other than the individual who conducted the April 2012 examination and provided the July 2014 opinion, for a supplemental retrospective medical opinion as to the functional effects of the Veteran's service-connected anxiety disorder, NOS, for the time period from November 13, 2007 to April 8, 2012.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

After reviewing the evidence of record, including but not limited to lay statements submitted by the Veteran and progress notes from mental health counseling sessions, the reviewer must address the following with regard to the time period from November 13, 2007 to April 8, 2012:

a.  Provide an opinion concerning the effects of the Veteran's service connected anxiety disorder, NOS, on the Veteran's occupational and social functioning.  If the reviewer determines that the severity of these symptoms progressed or fluctuated in severity for any particular subpart of the relevant period, the reviewer should discuss the various functional effects for each distinct portion.

b.  Provide an opinion regarding the impact of the Veteran's anxiety disorder, NOS, upon the Veteran's functional and industrial activities, including his ability to obtain and maintain substantially gainful employment.  This description may include an opinion on questions such as whether the symptoms would be expected to (or did) result in absences from work (and how frequently), whether the Veteran's symptoms precluded tasks requiring effective interaction with others (to include members of the public, other employees, etc...) or whether the symptoms would require a job with the ability to take unscheduled breaks.  If the reviewer determines that it was at least as likely as not that the anxiety disorder, NOS, was sufficient to preclude the Veteran from obtaining or maintaining  employment consistent with his education and occupational experience at any point prior to April 9, 2012, the reviewer should so state and indicate when such unemployability arose.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The reviewer must include in the report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed. 

5.  After completing the aforementioned directives, and conducting any additional development deemed necessary,  readjudicate the claims for an increased initial evaluation for anxiety disorder, NOS, prior to April 9, 2012 (currently with a 10 percent disability rating from November 13, 2007 to June 10, 2008 and a 30 percent disability rating for the period from June 11, 2008 to April 8, 2012) and entitlement to an effective date prior to April 9, 2012 for the award of a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


[CONTINUED ON NEXT PAGE]

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

